Citation Nr: 0107167	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  94-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for change in menstrual 
pattern.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from  January 1988 to January 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 1992 rating decision by the San Diego 
RO, which, in part, denied the veteran's claim of entitlement 
to service connection for change in menstrual pattern.

In a April 1996 decision, the Board determined that service 
connection for left foot hallux valgus and bunion and an 
increased rating to 10 percent for status post bunionectomy 
of right foot were warranted; the Board's decision was 
implemented in an August 1996 rating decision, and those 
issues are no longer before the Board.  Also in April 1996, 
however, the Board remanded the issue of service connection 
for change in menstrual pattern to the RO for further 
development.  All of the requested development was not 
accomplished; hence, the remand set forth below.   


REMAND

In its April 1996 remand of the claim for service connection 
for change in menstrual pattern to the RO for further 
development, the Board noted, in pertinent part, that the 
veteran maintained that VA had sent her for private treatment 
at the University of California at San Diego (UCSD) for her 
alleged menstrual problem due to VA's lack of facilities for 
such treatment.  The Board further noted that although the 
veteran had authorized release of the records of such 
treatment, an RO request for the records was fruitless.  The 
Board noted, however, that the RO had requested the records 
directly of Dr. Scott Edwards rather than UCSD.  As such, the 
Board requested that these records be obtained and that a VA 
examiner conduct further examination of the veteran.

In August 1996, the veteran was notified that she should 
submit any evidence supporting her claim that she may have 
possession of and that she should sign the appropriate 
release forms so that VA could request medical records which 
were not in her possession.  However, this letter referred to 
a claim for flat feet and not for a menstrual disorder.  In 
April 1997, the RO realized this error and also noted that 
her service medical records and UCSD records needed to be 
obtained.  In June 1997, the veteran was issued another 
letter which notified her that she should submit any evidence 
supporting her claim that she may have possession of and that 
she should sign the appropriate release forms so that VA 
could request medical records which were not in her 
possession.  In September 1997, the veteran notified VA that 
they already had the pertinent release forms.  She indicated 
that she could not obtain the evidence and that VA should 
request the missing evidence directly.  In October 1997, the 
veteran was informed that she should notify VA of her 
treating physicians and medical facilities so that her 
records could be obtained.  

Thereafter, the veteran's service medical records were 
obtained; however, the RO never requested her UCSD records.  
In March 1999, the veteran was afforded a VA gynecological 
examination.  The examiner repeatedly noted that the 
veteran's UCSD records were not of record and that she had 
reported that she underwent various procedures at that 
facility.  The examiner particularly noted that the records 
from that facility dated from 1992 to 1995 were missing and 
that the examiner would like to obtain those records for 
review.  While the Board appreciates the thorough VA 
examination, the Board is cognizant of the fact that 
pertinent records, specifically requested in the prior 
remand, were unavailable for review.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) held that a remand by the Board imposes upon 
the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to insure compliance.  Id.  

In light of the foregoing, his case must be remanded, again, 
for the RO to obtain the UCSD records.  The RO should also 
obtain all outstanding pertinent medical records from any 
other source(s) or facility(ies) identified by the veteran.  
Thereafter, the veteran should be reexamined following a 
review of the requested records along with the rest of the 
claims file by the gynecological examiner.  The Board 
emphasizes to the veteran that the information to be obtained 
on VA examination is vitally important to resolving the 
issues on appeal; hence, any failure to report to a scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

The Board also notes that the development requested above is 
consistent with a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which, among 
other things, redefines the obligations of VA with respect to 
the duty to assist.  On remand, the RO should not only 
undertake the development requested herein, but also ensure 
that all development and notification requirements of the Act 
are complied with.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran.  This must specifically include 
all  outstanding records from UCSD, as 
well as records from any other source(s) 
or facility(ies) identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and her representative should be 
duly notified.  The veteran is also free 
to submit pertinent medical or other 
records in her possession, and the RO 
should afford her an opportunity to do so 
before arranging for her to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA gynecological examination 
by a board certified gynecologist, on a 
fee basis, if necessary, to determine 
whether breakthrough bleeding has been 
present since service.  The entire claims 
file, to include all evidence added to 
the record pursuant to this REMAND, as 
well as a complete copy of this REMAND, 
must be made available to, and be 
reviewed by the physician designated to 
examine the veteran.  All indicated x-
rays and laboratory tests should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a clinical diagnosis, if 
possible.  The examiner should discuss 
the veteran's history and treatment and 
offer an opinion as to whether it is at 
least as likely as not that the veteran's 
medical history and current findings 
indicate the presence of a chronic 
gynecological disability manifested by 
breakthrough bleeding since service.  In 
reaching this conclusion, the examiner 
should address whether the existence of 
any menstrual condition is predicated on 
the veteran's continuing use of birth 
control pills and discuss the existence 
of any acceptable alternatives to such 
pills.  If the examiner cannot answer any 
question stated herein, he or she should 
so state.  Otherwise, all examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached (to include, as 
appropriate, citation to specific 
evidence of record) should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
yields competent medical evidence of a 
nexus between any current gynecological 
disability manifested by breakthrough 
bleeding and the veteran's military 
service, the RO should specifically advise 
her and her representative of the need to 
submit such competent medical evidence to 
support the claim.

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim in 
light of all pertinent evidence of record 
and legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

7.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




